Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to a test-driving business. 
Claims 1-16 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a device) and process (i.e., a method). 
 Although claims 1-16 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recites receiving a request, selecting a moving object (vehicle), determining a moving object (vehicle), transmitting a virtual key, acquiring position information and granting a reward. 
Claim 16 recites acquiring a request, selecting a moving object (vehicle), determining, granting a reward and acquiring position information. 
The limitation of receiving, creating (recommending), covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other , nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer (device) for receiving, creating (recommending), covers certain methods of organizing human activity but for the recitation of generic computer components. The claims as a whole merely describe how to arrange a test driving of a vehicle owned or provided by others and providing a reward to the vehicle providers. The processor or device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, selecting and transmitting), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims also recite transmitting of a virtual key for providing access to the vehicle for test deriving. However, the transmitting of a virtual key for access to a vehicle is a well-known technology. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
The following references are included to note the well-known, routine, conventional nature of the additional elements:
Katzer US 9,252,951 B1, vehicle key function control from a mobile phone based radio frequency link from phone to vehicle.
Delevoye US 10,332,328 B2, device for protecting the access to a vehicle by means of a mobile phone. 
Mottla et al. US 2011/0060480 A1, mobile device application for communicating with vehicles. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving,  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-15 merely add further details (acquiring information, specifying a target, determining a privilege, determining, notification, storing, etc.,) of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-15 are patent ineligible. Hence, claims 1-16 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over “How we buy; The Internet has bred new commerce giants and forced retailers to reinvent themselves”, December 11, 2015, Echo Huang (hereinafter Huang) in view of Penilla et al. (US 9,139,091 B1). 
Claims 1, 16:
    Huang teaches a test-driving management method performed by one or more computers, the method comprising: acquiring a test-driving request of a user transmitted by a terminal device (a user requesting to test drive a vehicle); 
selecting a moving object that matches a request of the test-driving request from moving objects for test-driving registered in advance (registered car owner); determining whether a provider of the selected moving object responds to the test-driving request (requester will be connected with a car owner) and receive 
granting a reward provided by a seller (car dealer) of the moving object to the provider (car owner) after the provider responds to the test-driving request or after the user performs the test-driving on the moving object getting commission from the car dealer (see page 1). 
Hung teaches locating a service provider’s vehicle (moving object) based on location, but failed to teach transmitting virtual key to a terminal and to the moving object. Penilla teaches transmitting from a server access code or electronic (e-keys) to a mobile device, the vehicle receiving the e-keys and device ID, … sending public/private ) (see col. 37 line 55 to col. 38 line 67, col. 39 line 1-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Penilla’s e-key in Hung’s test-driving program in order to get access to the vehicle for test-driving. 
Claim 2:
  Huang teaches acquiring information regarding an action estimated to be performed by the user (potential buyer will provide information through the app similar to the ride-hailing app).
after the user performs the test-driving for the test-driving request; and setting the reward based on the acquired information (the potential buyer will be charged a fee from 28 yuan to 48 yuan which is paid to the driver and also receive bonuses).
Claim 3:    
Huang teaches  acquiring purchase information indicating that the user has purchased one or more moving objects , a product, and a service (hereinafter referred to as selling targets) from the seller; and performing setting to increase the reward for the provider when the purchase information is acquired within a predetermined period after the test-driving compared with when the purchase information is not acquired within the predetermined period (guarantee cash back to car buyers, if they start lending out their new cars for test-drives…testers-turned-owners who give out 50 rides a year could get 10,000 yuan cash back, and those who give out 100 test-drives 30,000 yuan).
Claim 4:
Huang teaches specifying a selling target purchased by the user among a moving object, a product, or a service (hereinafter referred to as selling targets) from the seller; and setting the reward in accordance with the specified selling target (potential buyers will be charged a fee of 28 yuan to 48 yuan, depending on the vehicle, which is paid to the driver. Car owners will also receive bonuses directly from Didi for every time their car is used on a test-drive).
Claim 5:
Huang teach checking a selling situation of the moving object for which the test-driving is requested in the test-driving request of the user; and transmitting, to a terminal device, guidance for the test-driving on a moving object having a type which is similar to a type of moving object requested for the test driving in the test-driving request of the user and is handled by the seller when the moving object requested with the test-driving request is not handled by the seller at a time point at which the test-driving request is transmitted or on a scheduled day of test-driving requested in the test-driving request (see page 1). 
Claim 10:
Huang teaches setting the reward by further adding an assessment regarding a provider providing the moving object (Car owners will also receive bonuses directly from Didi for every time their car is used on a test-drive).
Claim 11:
Huang teaches acquiring state information indicating a current state of a moving object and determining whether the moving object is a candidate moving object for the test-driving customers who want to buy certain car will be connected with nearby car owner through a special section of app).
Claim 12:
Huang teaches determining whether the moving object is a moving object on which the test-driving is possible based on the acquired state information; and performing a notification to recommend the test-driving on the moving object to a terminal device of a user who has an authority to transmit the test-driving request when the moving object is determined to be a moving object on which the test-driving is possible customers who want to buy certain car will be connected with nearby car owner through a special section of app). 
Claim 13:
     Huang teaches causing a storage to store information regarding a user performing the test-driving; specifying a user manifesting an intention to purchase one selling target among a moving object, a product, and a service (hereinafter referred to as selling targets); and granting a privilege of purchasing the selling target when the specified user is identical to the user stored in the storage ( If the test-driver likes the car, they pay a 1,800 yuan deposit online, using WeChat Payments, Alipay, or QQ Wallet, then go to a specific local dealer to pay the remaining amount).
Claim 14:
Huang teaches specifying a first user who performs the test-driving and purchases a moving object; specifying a second user who purchases a moving object without performing
test-driving; receiving registration of the purchased moving object set as a moving object for the test-driving; and giving preference to a reward granted to the first user when the moving object registered by the first user is used for the test-driving to a reward granted to the second user it is inherent that the dealer identifies the cars sold at dealer without using the test-driving and giving the reward to the buyer who used the app) .

Claim 15:
Huang teaches acquiring a first index related to the test-driving request; acquiring a second index related to the moving object which is able to be provided in response to the test-driving request; and adjusting first degree and second degree based on the acquired first and second indexes, the first degree being a degree of reward granted to a provider providing a moving object in response to the test-driving request (the car owner get a reward), the second degree being a degree of reward granted to a receiver transmitting the test-driving request and performing test-driving on the moving object (the potential buyer who uses the app receiving a discount (40,000 yuan) and the test-drive service provide getting a fee like in ride-hailing app receives commission from the consumer payment).


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Penilla and further in view of  “Cars on Demand: How Does Car Sharing System Work?”, International Journal of Business and Management Invention, ISSN, March 2017, PP20-29, Lihua Wu (hereinafter Wu).
Claim 6:    
Huang failed to teach acquiring information indicating whether a terminal device of a user having transmitted the guidance on the test-driving of a similar type of moving object has approved of the test-driving on the similar type of moving object; and

Claim 7:
Wu teaches different fees based on the requirements (acquiring information indicating whether a provider of a moving object on which the user performs the test-driving rides together in the test-driving; and increasing the reward when the information indicating that the provider rides together is acquired compared with when the information indicating the provider rides together is not acquired) (see pp 22, 24).
Claim 8:    
 Wu teaches acquiring an assessment regarding a user performing the test-driving on a moving object requested with the test-driving request after the test-driving; and acquiring an assessment regarding a provider providing the moving object requested with the test-driving request after the test-driving (receiving rating or feedback about each other) (see pp 23).
Claim 9:     
Wu teaches determining a privilege to be granted to the user or limiting a service to be provided to the user based on the assessment regarding the user (safety strategy and measure) (see pp. 25, 27, 28).
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688